Concurs with the majority of the court with the regret that by this decision this court reverses its position on this highly controversial question *Page 537 
for the second time within the brief period of approximately a year and a half, but with the hope that possibly this pronouncement of the court may mark the adoption of a rule of sufficient permanency and practicality to be of some value to the bench and bar of the state in the solution of this seemingly interminable controversy. Under the decision in the case of Pavilonis v. Valentine, supra, opinion was about evenly divided as to whether good faith was impliedly a necessary element in making an inquiry of this sort. The instant syllabus completely eliminates that doubt and definitely establishes the important and salutary requirement of good faith.